DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
 
Status of the Claims
Claims 1-21 are pending in the current application.
Claims 17-20 are withdrawn from consideration in the current application.
Claims 1 and 21 are amended in the current application.

Response to Arguments
Applicant's remarks and amendments filed on April 2, 2021 and entered on April 30, 2021 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC 112(a) and 35 USC 112(b) set forth in the previous office action.
The rejections under 35 USC 112(a) and 35 USC 112(b) set forth in the previous office action are withdrawn due to the present claim amendments.
Regarding the obviousness-type double patenting rejection, Applicant argues that the present claim amendments render the rejection moot.
This is not persuasive for the following reasons.  New grounds of rejection have been set forth below to reflect the present claim amendments.
Applicant argues that Namkung’s protective layer is intended to provide protection to a pad unit rather than a display panel, where the pad unit is located at a peripheral portion of a display device, so that it is lateral to and apart from the display panel.
This is not persuasive for the following reasons.  The grounds of rejection set forth below have been updated to reflect the present claim amendments.  Furthermore, it is noted that the features upon which applicant relies (i.e., protection of a display panel, and not protection of a peripheral pad unit; and a protective layer disposed lateral to and apart from a display panel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant argues that the display device embodied by the present claims is mutually exclusive from Namkung’s display device as represented in Namkung’s Figure 4.
This is not persuasive for the following reasons.  The grounds of rejection set forth below have been updated to reflect the present claim amendments.  The updated grounds of rejection under 35 USC 103 establish a prima facie case of obviousness over the presently claimed limitations as exemplified by Namkung’s Figures 4 as annotated and Figure 9.  Namkung teaches a display device 100c comprising a display panel 120 including a display panel substrate 110 and a base protective layer 150b (base film) positioned on a peripheral surface PA (peripheral display area); the display panel substrate 110 has a first surface defined as being bounded by the edges of an encapsulation layer 140 and a second surface defined as being bounded by the edges of a pad electrode 130; the first surface and second surface overlap with each other as shown in annotated Figure 4 below, where the base protective film 150b extends to cover a portion of the second surface in the PA area (Namkung, [0006]-[0012], [0023]-[0024], [0032]-[0038], Fig 4).  Namkung further teaches the first surface has the display panel 120/200 disposed thereon, where the display panel 120/200 comprises transistors TR as shown in the display panel cross-sectional view of Figure 9 (Namkung, [0044]-[0045], Figs 4, 9).  Therefore, the display panel TRs are disposed on the first surface of the display panel substrate 110, and are not disposed on the second surface of the display panel substrate 110, because the display panel 120/200 is not disposed on the second surface of the display panel 

    PNG
    media_image1.png
    279
    614
    media_image1.png
    Greyscale

Namkung – Figure 4 (annotated)

    PNG
    media_image2.png
    463
    541
    media_image2.png
    Greyscale

Namkung – Figure 9
Applicant argues that Kuroda does not cure the deficiencies of Namkung discussed above, because Kuroda’s base material has a different structure than the 
This is not persuasive for the following reasons.  Note that while Kuroda does not disclose all the features of the present claimed invention, Kuroda is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art, establishes a prima facie case of obviousness over the presently claimed invention.  As discussed above and as set forth in the grounds of rejection below, Namkung discloses a display device structure as exemplified by Namkung’s annotated Figure 4 and Figure 9 that renders obvious the claimed display device structure.  Kuroda is then applied to Namkung, because Kuroda teaches that is well known and well within the abilities of those skilled in the art to utilize polymers having modulus from 2-7 GPa to form polymer layers in base film structures to prevent curl and exhibit sufficient shaping properties (Kuroda, [0026]).
Applicant argues that Loy does not cure the deficiencies of Namkung discussed above, because Loy’s flexible substrates in combination with Namkung would produce a display device having a base protective layer positioned only at a peripheral area of a display on a same surface where a transistor is disposed rather than extending to cover a surface of a substrate of the display panel where a transistor is not disposed.
This is not persuasive for the following reasons.  Note that while Loy does not disclose all the features of the present claimed invention, Loy is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art, establishes a prima facie case of obviousness over the presently claimed invention.  As discussed above and as set forth in the grounds of rejection below, Namkung discloses a display device structure as exemplified by Namkung’s annotated Figure 4 and Figure 9 that renders obvious the claimed display device structure, transistor components, and transistor placement relative to a base film.  Loy is then applied to Namkung, because Loy teaches that it is well known and well within the abilities of those skilled in the art to form flexible substrates for flexible electronics that comprise metal films that include FeNi (Invar FeNi36; 64 wt% iron and 36 wt% nickel) alloys and polymeric sheets that include polyimide to provide base protective layers that exhibits flexibility, mitigates potential contamination and failure, and possesses a readily adaptable shape (Loy, [0005]-[0006], [0009]-[0020], [0024]-[0026], [0051]-[0054], MPEP 2143).
Applicant argues that Edman does not cure the deficiencies of Namkung discussed above.
This is not persuasive for the following reasons.  Note that while Edman does not disclose all the features of the present claimed invention, Edman is In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art, establishes a prima facie case of obviousness over the presently claimed invention.  As discussed above and as set forth in the grounds of rejection below, Namkung discloses a display device structure as exemplified by Namkung’s annotated Figure 4 and Figure 9 that renders obvious the claimed display device structure, transistor components, and transistor placement relative to a base film.  Edman is then applied to Namkung, because Edman teaches that it is well known and well within the abilities of those skilled in the art to apply a method of improving adhesion between polyimide layers and metal layers without the use of an adhesive by introducing reactive functional groups to the layer surfaces by applying surface treatments that increase bonding properties and improve peel strength, where the polyimide and metal laminates are useful in electronic and electrical applications (Edman, Cols 2-3, Col 5 Lines 33-67, Col 6-7, Col 8 Lines 1-21, see MPEP 2143).

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the transistor is not disposed the second surface.”  This recitation appears to be missing a preposition, and should be amended to recite “the transistor is not disposed on the second surface.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 are indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at Id. at 1281. See MPEP 2173.05(h).  For the purposes of examination:
Claim 2 is interpreted as reciting “includes at least one selected from the group consisting of polyimide, polyphenylene sulfide, polyethylene naphthalate, and polyaryletherketone.”  Alternatively, claim 2 could also be amended to recite “includes at least one of polyimide, polyphenylene sulfide, polyethylene naphthalate, or polyaryletherketone.” to overcome this rejection.
Claim 3 is interpreted as reciting “includes at least one selected from the group consisting of an iron-nickel alloy, stainless steel, titanium, and copper.”  Alternatively, claim 3 could also be amended to recite “includes at least one of an iron-nickel alloy, stainless steel, titanium, or copper.” to overcome this rejection.
Correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, and 11-14 of copending Application No. 16/444024, in view of Namkung et al. (US 2015/0077953 A1), and in view of Kuroda et a. (JP 2017001390 A, herein English machine translation utilized for all citations).
Regarding Claim 1, 16/444024 claims a display device comprising a display panel including a substrate; and a base film, where the base film includes a first polymer layer, a second polymer layer, and a metal layer disposed between the first and second polymer layers (16/444024, Claims 1, 3, 12).
16/444024 remains silent regarding a substrate that includes a first surface and a second surface overlapping each other; remains silent regarding a transistor disposed on the first surface, where the transistor is not disposed on the second surface; and remains silent regarding a base film that extends to cover the second surface.
Namkung, however, teaches a display device 100c comprising a display panel 120 including a display panel substrate 110 and a base protective layer 150b (base film) 

    PNG
    media_image1.png
    279
    614
    media_image1.png
    Greyscale

Namkung – Figure 4 (annotated)

    PNG
    media_image2.png
    463
    541
    media_image2.png
    Greyscale

Namkung – Figure 9
Since 16/444024 and Namkung both disclose display devices comprising a display panel, a substrate and a base film, it would have been obvious to one of ordinary skill in the art to have utilized the display device display panel, substrate, and base film layout/arrangement and display panel structure of Namkung to form 
Modified 16/444024 remains silent regarding the first and second polymer layers each having a modulus of 1-10 GPa.
Kuroda, however, teaches a display device comprising a conductive sheet and base substrate including a resin film and a metal layers that are laminated and disposed on a display surface (overlapped in a perpendicular direction and disposed on a display area), where the resin film is formed of a polymer having modulus of preferably 2-7 GPa (Kuroda, [0001], [0013]-[0020], [0026], Figs 1-3). 
Since modified 16/444024 and Kuroda both disclose display devices comprising base films including polymer and metal layers, it would have been obvious to one of ordinary skill in the art to have utilized polymers having modulus from 2-7 GPa to form 16/444024’s first and second polymer layers to yield a base film that prevents curl and exhibits sufficient shaping properties as taught by Kuroda (Kuroda, [0026], see MPEP 2143).
Regarding Claim 2, modified 16/444024 claims the first and second polymer layers include polyimide (16/444024, Claims 2, 4, 13, 14).
Regarding Claim 3, modified 16/444024 claims the metal layer includes stainless steel (Regarding Claim 2, modified 16/444024, Claim 8).
Regarding Claim 4, modified 16/444024 claims the first and second polymer layers are each 4-10 micrometers, and the metal layer is 30 micrometers or less (16/444024, Claims 5, 6, 9); therefore, it would have been obvious to one of ordinary 
Regarding Claim 5, modified 16/444024 claims the thickness of the metal layer is 30 micrometers or less (16/444024, Claim 9).  16/444024’s thickness range completely encompasses the claimed range of 20-30 micrometers, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 6, modified 16/444024 claims the first and second polymer layers each have thickness of 4-10 micrometers (16/444024, Claims 5, 6).  16/444024’s thickness ranges substantially overlap with the claimed range of 7-15 micrometers, and therefore, establish a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 7, modified 16/444024 claims the first and second polymer layers include a same polyimide material (16/444024, Claim 2).
Regarding Claim 8, modified 16/444024 claims the first and second polymer layers include a different material from each other (16/444024, Claim 3).
Regarding Claim 9, modified 16/444024 claims the display device comprising the base film including a first polymer layer, a second polymer layer, and a metal layer disposed between the first and second polymer layers (16/444024, Claims 1, 3, 12).
Modified 16/444024 remains silent regarding a metal layer including a first metal layer, a second metal layer, and a third layer positioned between the first and second metal layers.
Kuroda, however, teaches a display device comprising a base substrate including a resin film positioned between two metal layers that suppresses curl, provides good shape, and exhibits good shape stability (Kuroda, [0001], [0016]-[0020]).
Since modified 16/444024 and Kuroda both disclose display devices comprising base films including polymer and metal layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kuroda’s base substrate as modified 16/444024’s metal layer to yield a base protective layer that suppresses curl, provides good shape, and exhibits good shape stability as taught by Kuroda (Kuroda, [0018]-[0020], see MPEP 2143).
Regarding Claim 10, modified 16/444024 teaches the first and second metal layers include a same material (Kuroda, [0007], [0011], [0016], [0019], Namkung, [0037]-[0038]).
Regarding Claim 11, modified 16/444024 teaches the first and second metal layers may include different materials as stacked in two or more layers to form a single protective layer (Namkung, [0037]-[0038], see MPEP 2143).
Regarding Claim 12, modified 16/444024 claims the display is flexible and bendable in respective directions in which the display panel is compressible (16/444024, Claims 1, 11, see MPEP 2143).
Regarding Claim 13, modified 16/444024 claims the display is a liquid crystal display (Kuroda, [0046], MPEP 2143).
Regarding Claims 14 and 15, modified 16/444024 claims the metal layer includes Invar, and the first and second polymer layers can include polyimide and polyaryletherketone (16/444024, Claims 2, 4, 8).


Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung et al. (US 2015/0077953 A1).
Regarding Claim 1, Namkung teaches a display device 100c comprising a display panel 120 including a display panel substrate 110 and a base protective layer 150b (base film) positioned on a peripheral surface PA (peripheral display area); the display panel substrate 110 has a first surface defined as being bounded by the edges of an encapsulation layer 140 and a second surface defined as being bounded by the edges of a pad electrode 130; the first surface and second surface overlap with each other as shown in annotated Figure 4 below, where the base protective film 150b extends to cover a portion of the second surface in the PA area (Namkung, [0006]-[0012], [0023]-[0024], [0032]-[0038], Fig 4).  Namkung further teaches the base protective layer includes a first layer 152, a second layer 152, and a metal layer 154 disposed between the first and second layers 152 (Namkung, [0023]-[0024], [0032]-[0038], Fig 4).  Namkung teaches the first and second layers 152 have an elastic coefficient (modulus) from about 10 MPa to 200 GPa (0.01-200 GPa) to prevent the occurrence of cracks and failure when the display is bent and to provide enhanced display reliability (Namkung, [0006], [0012], [0032], [0035]-[0037]).  Namkung’s elastic 

    PNG
    media_image1.png
    279
    614
    media_image1.png
    Greyscale

Namkung – Figure 4 (annotated)

    PNG
    media_image2.png
    463
    541
    media_image2.png
    Greyscale

Namkung – Figure 9
Regarding Claim 2, Namkung further teaches the first and second layers 152 include polyimide (Namkung, [0037]).
Regarding Claim 3, Namkung further teaches the metal layer 154 includes titanium (Namkung, [0037]).
Regarding Claim 7, Namkung further teaches the first and second layers 152 can include a same material (Namkung, [0037]-[0038], see MPEP 2143).
Regarding Claim 8, Namkung further teaches the first and second layers 152 can include a different material (Namkung, [0037]-[0038], see MPEP 2143).
Regarding Claim 12, Namkung further teaches the display device is flexible, comprises a flexible substrate, comprises a flexible printed circuit, and can be bent (Namkung, [0005]-[0006], [0023], [0035]).  It would have been obvious to one of ordinary skill in the art that Namkung’s display device is bendable in directions that can undergo compression and stretching, because it exhibits enhanced reliability and can 
Regarding Claim 13, Namkung further teaches the display panel is a liquid crystal panel or an organic light emitting panel (Namkung, [0024]).
Claims 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung et al. (US 2015/0077953 A1) as applied to claim 1 above, and in further view of Kuroda et a. (JP 2017001390 A, herein English machine translation utilized for all citations).
Regarding Claims 4, 5, and 6, Namkung teaches the display device as discussed above for claim 1.  Namkung further teaches the base protective layer 150b has a total thickness of 10-100 µm (Namkung, [0037]).
Namkung remains silent regarding the thickness of the first and second layers (as required by claim 6), the thickness of the metal layer (as required by claim 5), and the thickness of the metal layer being greater than the sum total of the first and second layers (as required by claim 4).
Kuroda, however, teaches a display device comprising a conductive sheet and base substrate including a resin film and a metal layers; where the resin film is formed of a polymer having modulus of preferably 2-7 GPa and having thickness of 5-20 µm to ensure mechanical strength and shape stability; and where the metal layer having thickness of 5-20 µm to ensure mechanical strength and shape stability (Kuroda, [0001], [0016]-[0020], [0026]).
Since Namkung and Kuroda both disclose display devices comprising base films including polymer and metal layers, it would have been obvious to one of ordinary skill 
Regarding Claim 9, Namkung teaches the display device as discussed above for claim 1.  Namkung further teaches the base protective layer 150b may be stacked in two or more layers to form a single protective layer (Namkung, [0038]).
Namkung remains silent regarding a metal layer including a first metal layer, a second metal layer, and a third layer positioned between the first and second metal layers.
Kuroda, however, teaches a display device comprising a base substrate including a resin film positioned between two metal layers that suppresses curl, provides good shape, and exhibits good shape stability (Kuroda, [0001], [0016]-[0020]).
Since Namkung and Kuroda both disclose display devices comprising base films including polymer and metal layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kuroda’s base substrate as Namkung’s metal layer to yield a base protective layer that 
Regarding Claim 10, modified Namkung teaches the first and second metal layers include a same material (Kuroda, [0007], [0011], [0016], [0019], Namkung, [0037]-[0038]).
Regarding Claim 11, modified Namkung teaches the first and second metal layers may include different materials as stacked in two or more layers to form a single protective layer (Namkung, [0037]-[0038], see MPEP 2143).
Claims 14, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung et al. (US 2015/0077953 A1) as applied to claims 1 and 3 above, and in further view of Loy et al. (US 2011/0311789 A1).
Regarding Claims 14, 15, and 21, Namkung teaches the display device as discussed above for claims 1 and 3.  Namkung teaches the base protective layer 150b has organic layers that can both include polyimide or polyetheretherketone (i.e. a polyaryletherketone) and a metal layer (Namkung, [0035]-[0038], Fig 4).  It would have been obvious to one of ordinary skill in the art to have formed embodiments having both first and second layers being polyimide and embodiments having a first layer of polyimide and a second layer of polyetheretherketone (i.e. a polyaryletherketone) from the finite list of suitable organic materials disclosed by Namkung (Namkung, [0035]-[0038], MPEP 2143).
Namkung remains silent regarding a metal layer that includes Invar (i.e. an iron-nickel alloy having 63.5 wt% iron and 36.5 wt% nickel).
Loy, however, teaches a flexible substrate for flexible electronics comprising metal films that include FeNi (Invar FeNi36; 64 wt% iron and 36 wt% nickel) alloys and polymeric sheets that include polyimide (Loy, [0005]-[0006], [0013]-[0020], [0024]-[0026], [0051]-[0054]).
Since Namkung and Loy both disclose flexible substrates for electronics that comprise metal layers and polyimide layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Loy’s Invar alloy to form Namkung’s metal layer to yield a base protective layer that exhibits flexibility, mitigates potential contamination and failure, and possesses a readily adaptable shape as taught by Loy (Loy, [0009]-[0020], [0024], [0051], MPEP 2143).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Namkung et al. (US 2015/0077953 A1) as applied to claim 1 above, and in further view of Edman et al. (US 5667851).
Regarding Claim 16, Namkung teaches the display device as discussed above for claim 1.  Namkung teaches the base protective layer 150b has organic layers that can be formed of polyimide, metal layers, and inorganic layers that are stacked on each other without intervening adhesives (Namkung, [0035]-[0038], Fig 4).
Namkung remains silent regarding a reactive group on the surface of the metal layer that is directly bonded to reactive groups on the surfaces of the first and second layers.
Edman, however, teaches a method of improving adhesion between polyimide layers and metal layers without the use of an adhesive by introducing reactive functional 
Since Namkung and Edman both disclose polyimide layers disposed on metal layers for electronic devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Edman’s adhesion improving methods to form Namkung’s base protective layer to yield a laminate structure that has increased bonding properties without use of an adhesive and improved peel strength as taught by Edman (Edman, Col 2 Lines 18-30, 63-67, Col 7 Lines 18-67, Col 8 Lines 1-21, see MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/Eli D. Strah/Primary Examiner, Art Unit 1782